Title: Gabriel de Sartine to the Commissioners, 16 November 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       A Versailles le 16. 9br 1778
      
      J’ai reçû, Messieurs, avec la Lettre, que vous m’avez fait l’honneur de m’ecrire, le 12 de ce mois, la Copie de celle qui vous a été Adressée par M. Schweighausser Agent des Etats Unis de l’Amerique Septentrionale à Nantes, au Sujet de l’Escorte qu’il demande, ainsi que plusieurs Negociants Americains, pour un certain nombre de Navires qu’ils doivent expedier vers la fin du mois. J’aurois été fort aise que les Circonstances m’eussent permis de les faire escorter jusqu’à leurs destinations; mais au moyen de celles qu’il a plu au Roi d’assigner à ses fregates et autres Batimens, je ne puis vous offrir de faire convoyer ceux dont il S’agit, que jusqu’au dela des Capes. J’ai l’honneur d’etre avec la plus parfaite Consideration, Messieurs, votre tres humble et tres obeissant serviteur
      
       De Sartine
      
     